974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aquincie P. BRUNSON, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General;  Mr. Lightfoot,Manager, Stations & Branches;  R. A. Murmur, USPSRepresentative, Defendants-Appellees.
No. 92-1117.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 10, 1992Decided:  August 31, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-91-334)
Aquincie P. Brunson, Appellant Pro Se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before PHILLIPS, SPROUSE, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Aquincie P. Brunson appeals from the district court's order dismissing her employment discrimination suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Brunson v. Frank, No. CA-91-334 (E.D. Va.  Jan. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Brunson's Title VII claims were not filed within the thirtyday limitation period contained in 42 U.S.C. § 2000e-16(c) (1988).  Even if we considered these claims timely, however, we find them meritless for the reasons stated by the district court